Citation Nr: 0511316
Decision Date: 04/21/05	Archive Date: 06/28/05

DOCKET NO. 03-23 770                        DATE APR 21 2005

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for cardiovascular disease, including hypertension.

REPRESENTATION

Appellant represented by:

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1956 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2002. In June 2004, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

REMAND

The Board finds that further assistance is required to satisfy the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004). Specifically, at the veteran's hearing before the undersigned, he identified additional, potentially relevant treatment records which may be available. These records should be obtained.

The veteran contends that he developed cardiovascular disease, including hypertension, as a result of lifestyle factors encouraged in the military, including cigarette smoking. For informational purposes, he is hereby advised that current law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during service. 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004). However, service connection still may be granted if the disease may be otherwise shown to have been incurred or aggravated during service, on a direct, presumptive, or secondary basis. ld.

In view of the foregoing, the case is REMANDED to the RO, via the AMC, for the following:

1. After securing needed identifying information, obtain records of the veteran's treatment from Hugo A.

- 2 


Tettamanti, M.D., of Winston-Salem, and from Dr. John Kelps and/or the Hillsdale Family Practice (Dr. Kelps may be have been associated with the Hillsdale Family Practice). All records dated prior to 1983 should be requested.

2. Thereafter, review the claim on appeal. If the claim remains denied, furnish the veteran a supplemental statement of the case (SSOC), and provide him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	MARK W.GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 3 






